          Case 1:19-cr-00153-KMW Document 37 Filed 02/11/21 Page 1 of 2

                                          LAW OFFICES OF
                             KOFFSKY & FELSEN, LLC
                                     USo BEDFORD IITRDT
                                 STAMFORD, CONNECTICUT 06905
                                          (20~) ~7-s.500
                                    FA.CIIUIIU: (20~) ~7-7660


                                                                         USDCSDNY
                                                                         DOCUMENT
                                         February 10, 2021
                                                                         ELECTRONICALLY FILED
                                                                         DOC#: _ _ _ _ _-:--_
BYCM/ECF                                                                 DATE FILED: _ _J;i/!.cJ+/L!..J/-fJ./d:,c.j/.,__


The Honorable K.imba M. Wood
United States District Judge
Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

Re:            United States v. Jamal Brissett
               1: 19 Cr. 153 (KMW)

Dear Judge Wood-

         The undersigned, along with Attorneys Bobbi C. Sternheim and Alex S. Huot, who together
represent Mr. Jamal Brissett in the above matter, respectfully move for a sixty (60) day continuance
of the March 1, 2021 trial date previously set by the Court. The undersigned has recently received
a plea agreement from the government which might resolve Mr. Brissett's matter without the need
for a trial. As a result of the difficulties in scheduling private/privileged communications with the
detained defendant, the undersigned requests that the current trial date be adjourned such that
counsel has ample time to discuss the agreement with the defendant and notify the Court
accordingly.

        The undersigned has discussed this application with Assistant United States Attorney
Hagen Scotten and he informs us that the government has no objection to the defendant's request
for an adjournment of trial.

       As such, counsel for the defendant respectfully requests that the trial date in this matter be
adjourned until May 3, 2021 or to a date thereafter convenient to the Court and counsel.
                              Case 1:19-cr-00153-KMW Document 37 Filed 02/11/21 Page 2 of 2
                LAW OFFICES OF
                KOFFSKY & FELSEN, LLC




                       If the Court were to grant the defendant's application to continue the trial date, the
                defendant would have no objection to the exclusion of time under the Speedy Trial Act, pursuant
                to 18 U.S.C. § 3161(h)(l)(A) until the new trial date set by the Court.


        Tri cJ. i S       a   ~Jo rl-l   f\.l'   cA. -h> lvla <j
                                                                   Respectfully submitted,
  3, aoa \. Ji~ i.l                 I -l- l (u~J                   JAMAL BRISSETT
                                                                   The Defendant
-t',t\ ro\A.j   h. tv\a tj 3, ...2 0 o. \ , 'J>lA. r S tACl<\T
 -h. \% l).5 ·l. 31 lPl{h")Y)(A),
                                                                   9J,uu,e! iJ.~4
                                                                   Bruce D. Koffsky, Esq.



                BOK/me

                cc:     All Counsel of Record via ECF/Email



                                                                            '                              J) JI )d--(
                                                                                , ~ y}\,~      wra(
